    Case 20-11157         Doc 221     Filed 01/19/21 Entered 01/19/21 11:59:34         Desc Main
                                       Document     Page 1 of 9

                              UNITED STATES BANKRUPTCY COURT
                                           FOR THE
                             DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                         Chapter 7
Legacy Global Sports, L.P.                               Case No.:20-11157
                                                         (Jointly Administered)
     Debtor.
____________________________/

              MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION FOR
                        RELIEF FROM THE AUTOMATIC STAY

         Nissan Motor Acceptance Corporation (“Movant”) a creditor in the above captioned Chapter 7

proceeding, moves this Court for an Order pursuant to 11 U.S.C. §362(d) for relief from the automatic

stay of 11 U.S.C. §362(a) so that it may exercise its non-bankruptcy rights and remedies including

taking possession and selling that property described as one (1) 2018 Nissan Sentra, VIN

3N1AB7APXJY256000 (the “Vehicle”) and other relief this Court deems just and proper. In support of

its motion, Movant states the following:

         1. On January 14, 2019, Movant extended a loan to New York Premier Soccer LLC in the

            amount of $19,497.45 for the use of the vehicle (the “Loan”).

         2. The Loan is secured by a duly executed a Simple Interest Retail Installment Contract with

            Arbitration Clause-New York (the “Security Agreement”). A copy of the Security

            Agreement is attached as Exhibit “A”.

         3. There is no other collateral securing the Loan.

         4. Movant is the current holder of the obligation secured by the Security Agreement. A true and

            correct copy of the Notice of Recorded Lien is attached as Exhibit “B”.

         5. On May 20, 2020, Debtor filed a petition for relief under Chapter 7 of the United States

            Bankruptcy Code.

         6. As of January 14, 2021, the total debt on the Vehicle is $15,746.31.
    Case 20-11157       Doc 221        Filed 01/19/21 Entered 01/19/21 11:59:34          Desc Main
                                        Document     Page 2 of 9

       7. As of January 14, 2021, there are payments due and owing to Movant for payments due

           April 28, 2020 through December 28, 2020 in the amount of $368.52 each, for a total

           arrearage due in the amount of $3,316.68, exclusive of attorney’s fees and costs incurred in

           connection with this bankruptcy proceeding.

       8. According to the N.A.D.A. Official Guide, the Retail Value of the Vehicle is $15,300.00 (see

           attached Exhibit “C”).

       9. Movant estimates that the liquidation value is approximately $15,300.00.

       10. Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C.

           §362(d)(1) because Debtor has not made payments pursuant to the Security Agreement.

       11. Movant is entitled to relief from the automatic stay for cause pursuant to 1 U.S.C.

           §362(d)(2) because there is no equity in the vehicle and the vehicle is not necessary for an

           effective reorganization.

       WHEREFORE, Movant moves that the Court enter an Order granting relief from the automatic

stay pursuant to 11 U.S.C. §362(d) so that it, and its successors and assigns, may proceed to exercise its

rights pursuant to the Security Agreement, including the right to take possession of the Vehicle.



                                             Nissan Motor Acceptance Corporation
                                             By its attorneys,


       Date: January 19, 2021                /s/ Brian M Kiser, Esq.________
                                             Brian M. Kiser, Esq., # 673022
                                             Marinosci Law Group, P.C.
                                             275 West Natick Road, Suite 500
                                             Warwick, RI 02886
                                             Telephone: (401) 234-9200
                                             bkiser@mlg-defaultlaw.com
                                             bkinquiries@mlg-defaultlaw.com
    Case 20-11157        Doc 221     Filed 01/19/21 Entered 01/19/21 11:59:34       Desc Main
                                      Document     Page 3 of 9

                             UNITED STATES BANKRUPTCY COURT
                                          FOR THE
                            DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                      Chapter 7
Legacy Global Sports, L.P.                            Case No.:20-11157
      Debtor.                                         (Jointly Administered)
____________________________/



                                          CERTIFICATE OF SERVICE

        I, Brian M Kiser, Esq., of Marinosci Law Group, P.C., do hereby certify that on January 19,
2021, I served a copy of the Motion for Relief from Automatic Stay and supporting documents on the
attached service list by mailing a copy of same by first class mail, postage prepaid or other method
specified on service list.

         Signed this 19th day of January, 2021.

                                              /s/ Brian M. Kiser, Esq.________
                                              Brian M. Kiser, Esq., #673022
                                              Marinosci Law Group, P.C.
                                              275 West Natick Road, Suite 500
                                              Warwick, RI 02886
                                              Telephone: (401) 234-9200
                                              bkiser@mlg-defaultlaw.com
                                              bkinquiries@mlg-defaultlaw.com
VIA ECF
Daniel C. Cohn, Esq., on behalf of Debtor
Jonathan Horne, Esq. on behalf of Debtor
John Fitzgerald, Esq., on behalf of the Assistant US Trustee
Harold B. Murphy, Esq., on behalf of the Trustee
Kathleen R. Cruickshank, Esq., on behalf of the Trustee
Joseph S.U. Bodoff, Esq. and Paula K. Jacobi, Esq., on behalf of Pro Hockey Development (2015), Inc;
Bay State Hockey, LLC; Super Series AAA, LLC; KMD Hockey, LLC; Lynch Hockey, LLC
Andrew G. Lizotte, Esq. on behalf of Trustee
Christopher J Battaglia, Esq., on behalf of Jefferson River Investors I LLC
Lawrence G. Green, Esq. and Thomas Reith, Esq., on behalf of Joseph M. Bradley, Peter D. Bradley
and Alexander Zecca
Anthony L. Gray, Esq., on behalf of William Brandt, Lori Brown, Kathleen Holley and Matt Snyder
Mitchell J. Levine, Esq., on behalf of CAB West LLC
Ryan D. Sullivan, Esq., on behalf of Kimberly Casper
James M. Liston, Esq. on behalf of Neil Holloway
    Case 20-11157       Doc 221   Filed 01/19/21 Entered 01/19/21 11:59:34       Desc Main
                                   Document     Page 4 of 9

Martin A. Mooney, Esq., on behalf of Honda Financial Services dba American Honda Finance
Corporation
Frank McGinn, Esq., on behalf of Iron Mountain Information Management, Inc.

VIA US MAIL
New York Premier Soccer, LLC      Scott Wilson
557 East Ridge Road               408 Summit Ave.
Buffalo, NY 14221                 Westfield, NJ 07090

Jason Murphy                      The Siegfried Group,
85 Candia Road                    LLP
Manchester, NH 03109              c/o Richard G. Placey
                                  Montgomery,
Legacy Global Sports, L.P.        McCracken, Walker &
77 Sleeper Street                 Rhoads,
Boston, MA 02210                  1105 N. Market Street,
                                  Suite 1500
Melanee Chmiel                    Wilmington, DE
11494 Balsam Way                  19801
Woodbury, MN 55124
                                  The Siegfried Group,
Lama Chebaclo                     LLP
4511 Morrland Ave                 c/o William J. Ulrich
Edina, MN 55424                   Vice President, Legal
                                  & HR
Lama Chebaclo                     1201 N. Market Street,
4511 Moorland Ave                 Suite 700
Edina, MN 55424                   Wilmington, DE
                                  19801
Lukas Havlicek
Pod Kaplickou 378
250 72 Predboj
Czech Republic

Craig Jalbert
Verdolino & Lowey, P.C.
124 Washington Street
Foxboro, MA 02035

Paul E. Saperstein Co., Inc.
Auctioneers/Appraisers
c/o Michael Saperstein
148 State Street
Boston, MA 02109
    Case 20-11157       Doc 221      Filed 01/19/21 Entered 01/19/21 11:59:34            Desc Main
                                      Document     Page 5 of 9

                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                           DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                       Chapter 7
Legacy Global Sports, L.P.                             Case No.:20-11157
      Debtor.                                          (Jointly Administered)
____________________________/

          ORDER RE: MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION
                     FOR RELIEF FROM THE AUTOMATIC STAY

         Nissan Motor Acceptance Corporation ("Movant"), by and through its attorneys, Marinosci

Law Group, P.C., having filed for Relief From Stay regarding personal property described as one (1)

2018 Nissan Sentra, VIN 3N1AB7APXJY256000 (the “Vehicle”), notice having been given and good

cause appearing therefore, it is hereby ORDERED that the Motion of Movant for Relief From Stay is

allowed and Movant is granted relief from the automatic stay pursuant to 11 U.S.C. §362(d) so that it,

and its successors and assigns, may proceed to exercise its rights pursuant to the Security Agreement

and applicable state and federal law, including the right to take possession of and sell the Vehicle. This

Order shall be binding and effective despite any conversion of this bankruptcy case to a case under any

other chapter of Title 11 of the United States Bankruptcy Code.

         At _________________________ this _____ day of ______________, 2021.


                                                  ______________________________________
                                                  U.S. BANKRUPTCY JUDGE
Case 20-11157   Doc 221   Filed 01/19/21 Entered 01/19/21 11:59:34 &9)*#*5"
                                                                    Desc Main
                           Document     Page 6 of 9
Case 20-11157   Doc 221   Filed 01/19/21 Entered 01/19/21 11:59:34   Desc Main
                           Document     Page 7 of 9
Case 20-11157   Doc 221   Filed 01/19/21 Entered 01/19/21 11:59:34   Desc Main
                           Document     Page 8 of 9


                                    &9)*#*5#
Case 20-11157   Doc 221   Filed 01/19/21 Entered 01/19/21 11:59:34   Desc Main
                           Document     Page 9 of 9




                                                            &9)*#*5$
